Status of Application
1.	Acknowledgment is made of the amendments filed 02/03/2021. Upon entering the amendments, claim 1 is amended and claims 1-6 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive dielectric membrane and dielectric element comprising said membrane, and applicant's arguments show that the membrane and element of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the amendments add to the claims limitations to the structure of the dielectric membrane, as indicated by relative degree of (111) plane/(110) plane orientation, that are not taught or suggested by the previously applied prior art to Kawakubo et al. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-6 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed dielectric membrane and dielectric element comprising the same. Specifically, the prior art fails to teach a dielectric in membrane form, wherein the dielectric material has a perovskite chemical formula of (Ba,Ca)(Ti,Zr)O3, and wherein in the thickness direction of the membrane the degree of orientation of the (100) plane > degree of orientation of the (110) and also the degree of orientation of the (111) plane > degree of orientation of the (110) plane. 
The most relevant prior art references found are Kawakubo et al (US 5739563) and Xu et al ((111)-Oriented BaTiO3 Thin Films Hydrothermally Formed on TiO2/Si Substrate). The difference from instant claims is that while Kawakubo et al teaches a barium titanate film with a composition BaTiO3 and further teaches that a portion of the Ba can be substituted with Ca and a portion of the Ti can be substituted with Zr, and teaches that the film is grown onto a substrate having a (100) plane orientation and thus a preferential orientation to the (100) plane, the degree of orientation of (100) plane therefore being greater than the degree of orientation of (110) plane, Kawakubo provides no teaching or suggestion for a membrane having a (111) plane orientation greater than the (110) plane orientation, and teaches away from modification of the membrane structure such that this (111)-(110) relational limitation would be met. Xu et al teaches a BaTiO3 thin film that is (111)-oriented, wherein the degree of orientation of (111) plane > degree of orientation of (110) plane; Xu et al, however, does not teach or suggest that the degree of (100) plane orientation is greater than the degree of (110) plane orientation, and Xu teaches away from modification of the membrane structure such that this (100)-(110) relational limitation would be met.  For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW18 February 2021